Citation Nr: 1517484	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to September 1954.  He died in March 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is unable to adjudicate the appellant's claim because the record is incomplete.  

The Veteran died in March 2011.  A certificate of death lists cardiogenic shock as the cause of death, with cardiomyopathy, congestive heart failure, and coronary artery disease being contributory factors to death.  The appellant contends that her husband's fatal conditions were related to his service, specifically contending that the cause of the Veteran's death was related to his service-connected malaria.  

The Veteran filed an aid and attendance claim in February 2003.  At that time, he stated that his sole income was from the Social Security Administration (SSA).  An April 2003 SSA Inquiry indicates that the Veteran began receiving a monthly benefit in May 1974 and that his disability had its onset in October 1971.

Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA must be considered.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  

The SSA records likely contain evidence concerning the cause of the Veteran's death.  The records underlying that decision have not been obtained.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  This must be done on remand.

The Board notes that two VCAA letters, a June 2011 private provider nexus opinion, and an article from WebMD are missing from the claims file.  See April 2013 Statement of the Case.  In addition, a January 2012 correspondence from the appellant references "malaria documentation from other doctors."  Remand is necessary so that the RO/AMC can locate and obtain the missing documents. 

There are also outstanding treatment records that must be obtained.  The death certificate shows that the Veteran died at Dominican Hospital in Santa Cruz, California.  However, the terminal hospital records from that facility have not been associated with the claims file.  In addition, the Veteran received treatment from Dr. Vu for various disabilities, to include coronary artery disease, as recently as January 2011.  As such records may have some bearing on the appellant's claim, they should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall undertake all steps necessary to locate, obtain, and associate with the file the missing VCAA letters.  If the missing documents cannot be located, the RO/AMC must ensure that all notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2014) are fully satisfied.  In this regard, the appellant is to be given a VCAA notice letter that explains how she may substantiate a claim for service connection for the cause of the Veteran's death based on a condition for which the Veteran was service-connected during his lifetime in accordance with jurisprudence mandated in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2. Obtain from the SSA a copy of the decision(s) awarding disability benefits to the Veteran, as well as the medical records relied upon in support of any such decisions.  A copy of all such available records should be associated with the claims file.

3. The RO/AMC shall undertake all steps necessary to locate, obtain, and associate with the file the missing June 2011 nexus opinion from Dr. Vu, the WebMD article, and the malaria documentation referenced in the appellant's January 2012 correspondence.  If the missing documents cannot be located, the RO/AMC must notify the appellant and her representative and inform them that the document appears to have been received but is now missing.  

4. Contact the appellant and ask her to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by Dominican Hospital in Santa Cruz, California, and Dr. Vu since January 2011.  The letter should invite the appellant to submit any pertinent medical evidence in support of her claim.  All records and/or responses received should be associated with the claims folder.  The RO/AMC shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant and her representative must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014). 

5. After completing the requested actions, obtain a medical expert opinion from a physician with appropriate expertise on whether the Veteran's service-connected malaria residuals caused, or substantially or materially contributed, to his death.  The examiner is asked to specifically comment the appellant's contention that the Veteran's service-connected malaria made him more susceptible to heart damage.

The claims file must be reviewed along with a copy of any pertinent records located in the  Virtual VA/VBMS electronic claims file, as well as any medical articles of record.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).

6. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




